DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 6/30/2022.
2. 	Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19
Claim1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following limitations in claims 1, 9, 17 are indefinite for failing to particularly point out and distinctly claim the subject matter:
“… said data variables different from the at least one user-assigned electronic signature, said data variables being assigned and embedded by the one or more computer devices”
The only mention of the word ‘variables’ occurs in a single paragraph of the Specification:
Para [0028] (“In an embodiment, the electronic clearing house 102 may automatically normalize (e.g., translate, transform, and/or convert) the received data to predefined standards and/or requirements.  If the originator 101's submission meets the clearing house 102 standards and requirements, the clearing house 102 may respond with an electronic message that includes a set of variables that may be sent to the loan origination system and/or a data warehouse.  These data variables may persist embedded within the electronic loan file and note.  They may become part of a permanent meta-data package for the loan file and note once it is underwritten, closed and sold to an end investor 105.”)
However, Examiner finds that the above disclosure does not sufficiently explain the nature of a variable(s) that can be differentiated from electronic signature.  Presumably, the variable could refer to date, address, or initials, to name a few.  But the Specification, does not clearly delineate the scope of the phrase ‘data variables’ and how the ‘data variables’ differ from the user assigned electronic signature.  The Specification utters the word “variables” but does not name them or define them or assign them any values.  In the absence of any specific embodiments in the Specification or an acceptable explanation for “said data variables being different from the at least one user-assigned electronic signature” this particular limitation is indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]

Independent Claim Limitation
Abstract Idea / Insignificant Activity
1.A system for data validation and management comprising: 
one or more computer devices configured to convert data having multiple data formats into data having a single format; and 
a validation sub-system configured to extract and automatically validate elements of the converted data, 
said one or more computer devices each comprising a processing component configured to execute computer-readable instructions, wherein when executed, the processing component causes the one or more computer devices to:

receive asset data relating to one or more assets from one or more data sources through a wired or wireless network, the asset data comprising the plurality of data formats, the asset data further comprising an electronic asset file, an electronic note and a meta-data package describing contents of the electronic asset file and the electronic note, said electronic note defining a legal instrument representing ownership rights associated with said one or more assets, said electronic note including at least one user-assigned electronic signature,
Data Gathering
analyze content of the meta-data package to confirm that the contents of the electronic asset file and the electronic note meet delivery standards and eligibility requirements,
Mental Process (observation, evaluation, judgement, opinion)
normalize the asset data comprising a plurality of data formats to asset data comprising a single, uniform format, wherein normalize the asset data further comprises at least one of a translation, transformation and conversion of the asset data comprising the plurality of data formats,
Data Processing (functional, result-focused)
receive compliance data from a data management system or other party through a wired or wireless network, the compliance data comprising one or more data formats,
Data Gathering
See Revised Guidance at 55 n.31 (mere data gathering is a form of extra-solution activity)
normalize the compliance data comprising one or more data formats to compliance data comprising the single, uniform format, wherein normalize the compliance data comprises at least one of a translation, transformation and conversion of the compliance data comprising one or more formats, and
Data Processing (functional, result-focused)
activate the validation sub-system when the asset data and the compliance data are both normalized, the activated validation sub-system comprising specialized instructions that, when executed, cause the validation sub-system to:
Data Processing (functional, result-focused)
extract one or more data elements from the asset data comprising the uniform format,
Data Processing (functional, result-focused)
automatically validate the one or more data elements, wherein the validating comprises:
Mental Process
comparing the one or more data elements to one or more requirements set by the compliance data comprising the uniform format,
Mental Process
transmitting a confirmation to the processing component when the one or more data elements match the one or more compliance data requirements,
Insignificant Extra Solution Activity
generating and embedding data variables into the electronic asset file and the electronic note such that the data variables become part of the meta-data package said data variables different from the at least one user-assigned electronic signature, said data variables being assigned and embedded by the one or more computer devices, and
Data Processing (functional, result-focused)
updating the meta-data package to reflect compliance with the delivery standards and the eligibility requirements based on the analyzed meta-data package content, and
Data Processing (functional, result-focused)
initiate an asset transaction only when the processing component receives the confirmation from the validation sub-system, the asset transaction comprising the one or more data elements.
Certain Methods of Organizing Human Activity


The claim limitation of “analyze the content of the meta-data package to conform that the contents of the electronic asset file and the electronic note meet delivery standards and eligibility requirements” requires observation, evaluation, judgement and/or opinion.  For example, a human analyst may receive, open and view the contents of a zip file of closing document on a computer to ensure that the file package contains necessary documents such as loan application, mortgage note, title search, title insurance, etc.  The analyst may review the electronically inserted date and either e-signature or scanned copy of wet signature on the mortgage note.  The analyst may visually determine whether the documents are in proper format, e.g. XML, HTML, PDF, MS Word, etc.  The analyst may view the meta-data such as filename, date, and size of the files in the closing package.  As further elaborated in Prong 2 below, the element ‘meta-data package,’ may refer to attribute information for files in a package, whereas, ‘electronic asset file,’ and ‘electronic note’ are merely electronic representations of financial or legal obligations.  Hence, this limitation may reasonably be said to fall under the Mental Process category of abstract ideas.
The claim limitation(s) “normalize the asset/compliance data comprising a plurality of data formats to asset data comprising a single, uniform format, wherein normalize the asset data further comprises at least one of a translation, transformation and conversion of the asset data comprising the plurality of data formats,” may also be described as falling under the Mental Process category.  First, Examiner notes that these limitations invoke the terms ‘translation,’ ‘transformation,’ and ‘conversion’ at a very high level of generality.  As per the Specification:
Para [0025] (“To ensure the data meets standards for interoperability, the data management system may automatically normalize (e.g., translate, transform, and/or convert) proprietary datasets to a predefined standard (e.g., an industry standard), proprietary standard or any other uniform data standard. In this manner, all parties and entities involved are relieved from having to translate or standardize their particular data or the data of another party, thereby relieving their respective systems from unnecessary and duplicative data processing.”)
Para [0028] (“In an embodiment, the electronic clearing house 102 may automatically normalize (e.g., translate, transform, and/or convert) the received data to predefined standards and/or requirements.”)
With regard to proprietary data standard, the Specification discloses:
Para [0017] (“An exemplary data management system according to this disclosure may use open data standards, a proprietary data standard or a data standard developed by an independent third-party to receive data in a uniform extensible mark-up language (XML) format or similar data schema that can be automatically validated, tested, and matched against specific business rules, triggering a series of subsequent event-driven processes that can effect transfer of ownership interest in an asset, including (for example) the movement of funds from one party to another.  The XML may classify and describe in a generic manner the nature of the specific data that is embedded or entered into an asset file or note.  The data management system may further be configured to automatically and securely recognize and extract certain data elements from an asset file and note and analyze, match, and compare data elements against other verifiable sources to ensure accuracy and validity.”)
Neither the Specification nor the Figures spell out how such normalization (translation, transformation, conversion) is technically carried out.  Examiner thus notes that, the limitation normalize (translate, transform, convert) has been invoked in Applicant’s original disclosure as a black box that purports to standardize proprietary datasets to an industry standard or other uniform data standard such as XML for compliance.  
With respect to ‘activating the validation subsystem’ Examiner finds no support for the words ‘activating’ or ‘validation subsystem’ in the Specification other than mentions of validating key data elements, asset file (Para [0016]), validating XML schema (Para [0017]), validating electronic signature (Para [0020], [0022]).  None of them mention any technical steps.  For example, Para [0020] states that the tamper evident digital signature of the eNote may be validated against the value contained in the data management system to ensure transaction security.  Examiner notes that this requires observation and evaluation that can be performed by a human analyst.
Next, ‘extract one or data elements from the asset data’ is mere data processing.
Next, ‘comparing the one or more data elements to one or more requirements’ requires observation, evaluation, judgment and thus Mental Process.
Next, the limitations of ‘generating and embedding data variables into the electronic asset file and the electronic note’ and ‘updating the meta-data package to reflect compliance standards’ are again data processing.
Finally, ‘initiate and asset transaction,’ in light of Para [0015] (“initiate interactions such as, for example, the transfer of funds between counterparties and/or their custodian financial institutions”), describes the initiation of a financial transaction.  To initiate a fund transfer after validating electronic signature pursuant to loan closing is to engage in Commercial or Legal Interactions which falls under the abstract idea grouping of Certain Methods of Organizing Human Activity.
Examiner notes that the claim 1 limitations such as ‘analyze,’ ‘normalize,’ ‘activate,’ ‘extract,’ ‘validate,’ ‘generate,’ ‘update,’ and ‘initiate’ have been recited at a very high level of generality.  Each of the above actions is expressed purely in terms of results, devoid of implementation details.  All purported inventive concepts reside in how the analyze, normalize, activate, extract, validate, generate, update and initiate steps are done and not in how the processing technologically achieves the result which the Specification does not elaborate.  See also, e.g., Two-Way Media Ltd. V. Comcast Cable Commc’n, LLC, 874 F.3d 1329, 1337 (Fed. Cir. 2017) (“The claim [before the court] requires the functional results of ‘converting,’ ‘routing,’ ‘controlling,’ ‘monitoring,’ and ‘accumulating records,’ but does not sufficiently describe how to achieve these results in a non-abstract way.”).  Given the broad, result-oriented language, claim 1, at most, recites an improvement to an abstract idea.  See Interval Licensing v. AOL (Fed. Cir. 2018) (determining that a claim component “encompasses a patent-ineligible abstract concept rather than an arguably technical improvement” because the component “simply demands the production of a desired result … without any limitation on how to produce that result”).  Each of the limitations are effectively directed to a result or effect that itself is the abstract idea.  See Move, Inc. v. Real Estate Alliance Ltd., 721 F. App’x 950, 952-53, 954-56 (Fed. Cir. 2018) (“Instead of focusing on the technical implementation details of the zooming functionality, for example, claim 1 recites nothing more than the result of the zoom.”).  Reciting an abstract idea in conjunction with a computer “in purely functional terms” does not integrate the abstract idea into a practical application. (In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016); see also Affinity Labs of Texas, LLC v. DirecTV, LLC, 838 F.3d 1253 (Fed. Cir. 2016), Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335 (Fed. Cir. 2018), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016).)
In Credit Acceptance v. Westlake (2017), the Federal Circuit noted that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.  In similar vein here, merely digitizing a document validation process in connection with a closing, by reciting the steps of analyzing, normalizing, etc., at a high level of generality, does not constitute technical solution to technical problems.  
Moreover, courts have determined that claims to detecting and manipulating data in documents recite an abstract idea.  For example, in Content Extraction and Transmission LLC, 776 F.3d at 1345, a claim recited “processing information from a diversity of types of hard copy documents” by receiving output representing the documents, recognizing portions of the documents corresponding to a first field, and storing information from portions of the documents corresponding to the first field into memory locations for the first field.  The court determined the claim to be “drawn to the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in memory.” Id. at 1347.  In Intellectual Ventures I LLC v. Capital One Financial Corp., 850 F.3d 1332, 1339 (Fed. Cir. 2017), a claim recited identifying record types in XML documents, mapping data components of each data object to a primary record type, organizing the record types to form a management record type, defining a document for display of the management record type, and detecting modification of data in the document to then modify a data component in the XML document.  The court determined the claim to be “directed to the abstract idea of collecting, displaying, and manipulating data.” Id. at 1340.  In In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 610 (Fed. Cir. 2016), a claim recited recording and storing digital images, sending data including the images and classification information, receiving the data and extracting the classification information, and storing the images taking into consideration the classification information.  The Federal Circuit determined that the claim was “drawn to the concept of classifying an image and storing the image based on its classification” and that this was “an abstract concept.” Id. at 611.
Hence, the independent claims recite abstract ideas.
The accompanying Figures describe the various stages of a loan closing process starting with loan origination (Fig. 1); presenting loan to a mortgage marketplace for bidding (Fig. 1a); selection of investor (Fig. 2); performing closing, registration and settlement (Fig. 3); transfer of asset to aggregator (Fig. 5); transfer of asset investor to agency (Fig. 7); update notification processes (Fig. 8).  Hence, it is plainly evident from the Figures, Specification and Claims that the claimed invention is directed to commercial or legal interactions in connection with loan closing and servicing.  
The dependent claims merely limit the abstract idea to – types of formats, types of requirements, types of asset transfers, assigning data source identifiers, and storing audit records – which are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
Additional Elements
“computer devices”
The only additional element(s) recited by claims 1-16, beyond the abstract ideas, are: one or more computer devices; the only additional element(s) recited by claim 17, beyond the abstract ideas is a processing device.
Para [0022] (“For purposes of this disclosure, a computer device may include (without limitation) a computer terminal, a server, a mobile communication device, a desktop computer, a smart phone, a PDA (personal data assistant), a mobile computer, a tablet computer, or any other such device configured to perform one or more of the functions or operations described herein.”)
Para [0037] (“The borrower and the originator 301 may proceed to a loan closing which can occur in person or through a virtual, online closing systems and/or networks that optionally uses a personal and/or portable computer (e.g., tablet) to present a borrower with the final closing loan package, which is represented by the electronic loan file and note and all the required disclosures that may be required by local, state, and federal regulations.”)
Based on the above disclosure, the additional element(s) refer to generic computing devices such as desktop, tablet, etc.  The Specification does not spell about any specific embodiments for the processing device of claim 17.  Hence, this element is interpreted as one of the generic computing device disclosed in Para [0022].
Hence, Examiner finds that any additional element(s), beyond the abstract idea, have been recited at a high level of generality such that the claims amount to no more than mere instructions to apply the abstract idea using generic components.
Claims 1, 9 and 17 also recite the following elements: meta-data package, electronic asset file, and electronic note.
“meta-data package”
Para [0022] (“a meta-data package that includes data elements used to describe the contents of an electronic asset file and an electronic note; the meta-data package, or data string, may include (without limitation) one or more of the following (and/or additional/alternative data elements(s)):
i) a data element that identifies a unique asset;
ii) a data element that identifies a unique counterparty, (e.g., an entity that originated the asset or an investor who is purchasing it);
iii) a data element that identifies an individual that created and originated the asset file;
iv) a data element that identifies a third party (e.g., a warehouse lender) that may rely on the asset file and/or note as collateral (e.g., for its lending activity);
v) a data element that identifies the date and time-stamp of when the asset file was submitted;
vi) a data element that identifies property that serves as collateral for the asset;
vii) a data element that identifies the sender and recipient of asset files, note, messages, and funds; and
viii) a data element that references a pre-defined, standardized set of lifecycle events that materially alters the data string;”)
Para [0027] (“When a loan application is initiated by a loan originator 101, the originator 101's loan origination system and/or data warehouse may send a message to the electronic registry that resides within the electronic clearing house 102 with a request to receive a universal identifier, or UI.  That message may include a meta-data package that briefly describes the electronic loan file and electronic note that is undergoing production.  This meta-data package may include information about the loan application, such as the borrower's name, the loan originator 101, time and date of application, and the loan product that is being offered to the borrower.  It may also include data about the originating institution, including its unique organization ID, as well as the individual loan originator 101 or any other desired information and data.”)
Para [0028] (“In an embodiment, the electronic clearing house 102 may automatically normalize (e.g., translate, transform, and/or convert) the received data to predefined standards and/or requirements.  If the originator 101's submission meets the clearing house 102 standards and requirements, the clearing house 102 may respond with an electronic message that includes a set of variables that may be sent to the loan origination system and/or a data warehouse.  These data variables may persist embedded within the electronic loan file and note.  They may become part of a permanent meta-data package for the loan file and note once it is underwritten, closed and sold to an end investor 105.”)
Para [0030] (“Periodically, throughout the process, an automated stream of the meta-data package(s) in the form of electronic messages may be sent to the clearing house 102 where it may be captured, compared with previous versions of the file, and stored.”)
Para [0041] (“The meta-data package(s) associated with the loan file and note may be updated with this lifecycle event that may include the location of the note, the loan file as well as the recordation steps executed by a third-party vendor (and/or any other information”).”)
Para [0043] (“Then, the clearing house 702 may update the electronic registry records to reflect the changes in control and to report to the registry the meta-data of the package as it changed throughout the process.”)
[0047] (“When a loan file or note is transmitted through the network, the clearing house 802 may review the meta-data embedded in the files to determine its contents, source, destination, and recipient and to ensure routing instructions are accurate.”)
Although not very clearly defined, based on the above disclosure from the Specification, meta-data package appears to refer to information about the loan information and/or meta-data of presumably a package of loan files.  Examiner further notes that a person of ordinary skills in the art will likely interpret the term ‘meta-data package’ as property or attribute information for files inside a file package or archive (as shown by the references cited in Step 2B).
“electronic asset file”
Para [0022] (“an electronic asset file that can comprise (without limitation) a final asset application, closing document, appraisal, compliance disclosures, closing instructions, and a uniform collateral description;”)
Para [0023] (“In an embodiment of the present disclosure, a data management system may receive (e.g., from an asset originator, broker, investors, settlement agent or any other party or source), through an electronic network, application programming interface, web service, electronic system, and/or any other suitable means, a series of structured XML data strings and/or batch files that were inputted into the electronic asset file during one or more application, origination or other process(es).”)
Based on this disclosure, the asset file appears to be an electronic file that contains XML data strings and/or batch files.
“electronic note”
Para [0022] (“an electronic note, or eNote, that can be a legal security instrument and may represent the ownerships rights associated with a specific asset, and is viewed and accepted as the authoritative electronic version;”)
Para [0023] (“The data string may include information about the electronic asset and electronic note and may act as a form of asset collateral for the selling party, the investing party, and/or the third party.”)
Para [0027] (“The data management system may be an electronic clearing house 102 that may permit counterparties in the purchasing an sale of mortgage loans to register, assign, control, and transfer ownership rights of an electronic note, as well as the electronic note itself along with supporting documentation, such as the mortgage loan, or credit file, as part of a secondary mortgage market offering, after an originator 101 has received a loan application and it has been approved for credit underwriting.”)
Based on this disclosure, the electronic note is an electronic version of a legal security instrument whose ownership rights are transferable.
Examiner thus notes that the elements – electronic asset file, electronic note, and meta-data package – are merely electronic representations of financial/legal obligations or electronic descriptors of other electronic files – that may reasonably be characterized as part of the abstract idea and not elements that are outside of the abstract idea.  Even if they were to be considered additional elements outside of a judicial exception, they constitute, at most, electronic data files.
Moreover, “[i]nformation as such is an intangible” and collecting, analyzing (e.g., recognizing certain data within the dataset), and displaying that information, without more, is an abstract idea.  See Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45 (Fed. Cir. 2018) (quoting Elec. Power Grp., LLC v. Alstom S.A.,830 F.3d 1350, 1353–54 (Fed. Cir. 2016) and citing similar decisions holding that displaying different types or sets of information from various sources on a generic display is abstract absent a specific improvement to the way computers or other technologies operate); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (“[M]erely presenting the results of abstract processes of collecting and analyzing information … is abstract as an ancillary part of such collection and analysis.”).  
From Wikipedia: The term “metadata” was coined in 1968 by Philip Bagley, in his book “Extension of Programming Language Concepts” where it is clear that he uses the term in the ISO 11179 traditional sense, which is structural metadata i.e., “data about the containers of data”; rather than the alternative sense “content about individual instances of data content” or meta-content, the type of data usually found in library catalogues.  Since then the fields of information management, information science, information technology, librarianship, and GIS have widely adopted the term.  In these fields the word metadata is defined as “data about data.”
For the above reasons, even if the elements – electronic asset file, electronic note, and meta-data package – could somehow be labeled as additional elements, they merely signify electronic information and are therefore abstract.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, the claims do not amount to significantly more than an instruction for receiving asset/compliance data, analyzing content, normalizing asset/compliance data, extracting, validating and comparing data elements, transmitting confirmations, and initiating asset transaction.  The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.  Thus, the claimed limitations are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As shown in Prong 2 above, elements computer devices and processing device refer to generic computing devices such as desktop, smartphone, tablet, etc.  
WURC
Further, the elements meta-data package, electronic asset file and electronic note have become routine and conventional (WURC) in the art as exemplified by the following publications:
US Patent No. 7,822,690 “Paperless process for mortgage closings and other applications” by Rakowicz et al., filed 1/18/2005, issued 10/26/2010, assigned to Citrin Holdings LLC.
Col. 6 line 15-35 (“Generally, the present invention provides a method and system for generating electronic documents that can be authenticated throughout the process, organizing and coordinating the secure review and processing of the electronic documents into packages that can be managed, organizing and coordinating the management of signers for a given signing space, organizing and coordinating the secure process for signer review of electronic documents, organizing and coordinating the secure creation and management of signing spaces, organizing and coordinating the issuing and management of digital certificates, organizing and coordinating the legally compliant signing of said electronic documents, digitally authenticating and certifying said electronic documents, automated registration and recordation of said electronic documents, means for secure delivery of said electronic documents, and organizing said electronic documents for storage and retrieval and transfer.”)
Col. 11 lines 1-5 (“Alternatively, the system could display the electronic documents using XML, HTML, or any other such electronic document format, thereby eliminating the need for Adobe Acrobat Reader.”)
Col. 11 lines 15-30 (“FIG. 3 represents the logical composition of an electronic document. The electronic document includes the relevant electronic document and transaction data associated with the electronic document, the digital signature certificates associated with the electronic document, the audit trail containing the recorded history of the electronic document, and the electronic document view.  The electronic document view contains the reference PDF file, representing the template of the electronic document, populated with the appropriate information relevant to the present transaction.  The electronic document view also contains a signature line that conveys the relevant digital signature certificates associated with the electronic document.  When viewed through an electronic document viewer (i.e., Adobe Acrobat), the electronic document is rendered as a visual representation of the present electronic document, complete with a visual representation of the relevant parties' signatures, and the time and date of the signing.”)
US Pub. No. US 2008/0282355 A1 “Document container data structure and methods thereof” by Nemazi, et.al. filed 5/12/2008:
Para [0048] (“FIG. 7B illustrating a diagram 136 showing a method of creating one or more new document containers from at least a portion of an existing document container.  An original document container 138 is shown having at least two file packages, 140 and 142, system metadata element 144, index table 146, and container information element 148.  It may be desirable to split a document container into several new document containers, with each new container having one or more files from the original container.  As shown in FIG. 7B, the software program 150 associates with the original document container 138 to create two new containers, 152 and 154, with each new container having a file package from the original container 138, along with the system metadata element 144, encoded therewithin.”)
Para [0049] (“In this instances, there will be metadata associated with the initial document container as well subsequent containers that the file has been incorporated into.”)
US Patent 8,176,004 B2 “Systems and methods for intelligent paperless document management” by Malaney et al. filed 12/6/2007, assigned to Capsilon Corporation:
Col. 27 lines 5-10 (“Folder Types are a type of extendable container for documents with associated, configurable and searchable meta-data attributes and document properties. For instance, the LoanKatalyst Domain can make accessible a “Mortgage Loan Folder” type that has a pre-defined list of attributes specific to what a mortgage industry professional may use to describe, search for, and organize a paper-based mortgage loan folder such as text fields entitled “Borrower Name,” “Loan Number,” “Property Address,” “Loan Officer,” “Processor,” “Lien Position,” etc”)
US Publication Kopp et al. (US 2010/0114995 A1) “Remote web-based document creation system and method” by Kopp et al. filed 10/22/2008, assigned to Appone Inc.,
Para [0028] (“Additional meta-data is provided along with the signed document package that can be used to “index” the package.  The document generation web service digitally signs the document package in a manner so that it cannot be altered or changed at 270.  Moreover, the document generation web service digitally signs the document package for non-repudiation purposes, i.e., it can be legally proved that the signed document package is the original copy signed by the all requisite parties including but not limited to, e.g., the customer/borrower, dealer, etc.”)
US Publication 2009/0288078 A1 “Method and Apparatus for Deploying Applications by Makonahalli et al. filed 1/15/2008, assigned to IBM:
Para [0056] (“With reference now to FIG. 5, an illustration of a package is depicted in accordance with an illustrative embodiment. Package 500 is an example of one implementation of package 412 in FIG. 4.  In this example, package 500 includes package metadata 502, structural metadata 504, and nonstructural configuration metadata 506.  Package metadata 502 describes package 500.  In other words, package metadata 502 may summarize or describe the content within package 500. Package metadata 502 is used to prepare a context for a complete deployment of package 500.”)
Para [0073] (“The process begins by identifying all extensible markup language documents having the selected type of metadata to form a set of identified extensible markup language documents (step 1000).  These documents are identified as being of a particular type of metadata.  For example, the process may identify all of the extensible markup language documents that relate to package metadata, structural metadata, or nonstructural configuration metadata.”)
US Publication 2014/0032478 A1 to McAfee “Virtual embedding of files in documents” filed 12/2/2008, assignee Adobe, Inc.
Para [0038] (“In some embodiments, the application server 510 may provide indirect access to a database 514 that stores virtual packaged files referenced within document files and other data associated therewith.  The associated data may include data representative of updates to packaged files stored in the database 514, descriptive metadata of the stored virtual packaged files, security data identifying users allowed to access data stored in the database 514, and other data depending on the particular embodiment.”)
US Pub. No. US 2006/0143195 A1 “Method and Apparatus for Maintaining Relationships Between Parts in a Package” by Ornstein et al., filed 1/25/2006, assigned to Microsoft:
Para [0136] (“In accordance with one embodiment, descriptive metadata parts provide writers or producers of packages with a way in which to store values of properties that enable readers of the packages to reliably discover the values.  These properties are typically used to record additional information about the package as a whole, as well as individual parts within the container.  For example, a descriptive metadata part in a package might hold information such as the author of the package, keywords, a summary, and the like.”)
CN 101997643 B “Method and system for packing electronic files” filed 8/27/2009 assignee Shanghai Xinlian Information Development Co., Ltd
Claim 1 (“Described archetype electronic document packaging bag comprises wrapper metadata, signature object, electronic signature piece and a locking signaling block, and the wrapper metadata has wrapper format description, version, wrapper type, wrapper type specification, wrapper creation-time and wrapper to create unit”)
Based on the above non-exhaustive list of publications, there can be no doubt that the elements meta-data package, electronic asset file and electronic note are well-understood, routine and conventional (WURC) in the art.
Examiner thus notes, that the additional element of using generic computers to perform the steps of – receiving asset/compliance data, analyzing content, normalizing asset/compliance data, extracting, validating and comparing data elements, transmitting confirmations, and initiating asset transaction – amounts to no more than mere instructions to apply the exception using a general purpose computing device that is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of performing compliance data validation for an asset transaction into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19
Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Trimble et al. (US 7,818,657 B1) in view of Kopp et al. (US 2010/0114995 A1).

Claim 1:
Trimble discloses:
A system for data validation and management comprising: 
one or more computer devices configured to convert data having multiple data formats into data having a single format; and 
a validation sub-system configured to extract and automatically validate elements of the converted data, 
said one or more computer devices each comprising a processing component configured to execute computer-readable instructions, wherein when executed, the processing component causes the one or more computer devices to: 
receive asset data relating to one or more assets from one or more data sources through a wired or wireless network, the asset data comprising the plurality of data formats, the asset data further comprising an electronic asset file, an electronic note and a meta-data package describing contents of the electronic asset file and the electronic note, said electronic note defining a legal instrument representing ownership rights associated with said one or more assets, said electronic note including at least one user-assigned signature,
(See Trimble: Fig. 1; 
Col. 13 lines 15-20 (“transmit or receive an electronic document in accordance with the present invention”); Claim 9 (“digital signatures”))
analyze content of the meta-data package to confirm that the contents of the electronic asset file and the electronic note meet delivery standards and eligibility requirements, 
(See Trimble: 
Col. 4 lines 10-20 (“checking that information in a document complies with content category rules”); Col. 13 lines 40-60 (“such validation may for example include assurance of data consistency across all loan documents”))
normalize the asset data comprising a plurality of data formats to asset data comprising a single, uniform format, wherein normalize the asset data further comprises at least one of a translation, transformation and conversion of the asset data comprising the plurality of data formats, 
(See Trimble: 
Col. 9 lines 5-25 (“When validating the document, it is helpful to convert the data into the same format for comparison”))
receive compliance data from a data management system or other party through a wired or wireless network, the compliance data comprising one or more data formats, normalize the compliance data comprising one or more data formats to compliance data comprising the single, uniform format, wherein normalize the compliance data comprises at least one of a translation, transformation and conversion of the compliance data comprising one or more formats, and 
(See Trimble: 
Col. 9 lines 5-25 (“When validating the document, it is helpful to convert the data into the same format for comparison”))
activate the validation sub-system when the asset data and the compliance data are both normalized, the activated validation sub-system comprising specialized instructions that, when executed, cause the validation sub-system to: 
extract one or more data elements from the asset data comprising the uniform format, 
automatically validate the one or more data elements, wherein the validating comprises:
comparing the one or more data elements to one or more requirements set by the compliance data comprising the uniform format, 
(See Trimble: 
Col. 9 lines 5-20 (“When it is necessary to perform a data conversion, the ARC element is paired with a CONVERT element, which facilitates conversion of data types so that they are similarly formatted for comparison purposes.  Various pairing configurations can be used.  For example, ARC elements can be contained by a CONVERT element (typically for group conversions) or can contain a CONVERT element (typically for single conversions).  The CONVERT element has three attributes: the name of the conversion process, the data type of the data in the data section, and the data type of the data in the view section.  Various conversion processes can be applied.  For example, the process called “ConvertType,” transforms decimal numbers into text.  This would be used to compare a numerical data section value (e.g., loan principal is “125000.00”) with a text based view section representation (e.g., loan principal is “One Hundred Twenty Five Thousand.”)  Many conversion processes use masks to specify how a data field is to be compared with a data field formatted for presentation”))
transmitting a confirmation to the processing component when the one or more data elements match the one or more compliance data requirements, 
(See Trimble: 
Col. 13 lines 15-20 (“transmit or receive an electronic document in accordance with the present invention”)
generating and embedding data variables into the electronic asset file and the electronic note such that the data variables become part of the meta-data package, said data variables different from the at least one user-assigned electronic signature, said data variables being assigned and embedded by the one or more computer devices, and
updating the meta-data package to reflect compliance with the delivery standards and the eligibility requirements based on the analyzed meta-data package content, and
(See Trimble:
Col. 5 lines 5-10 (“The electronic document 100 also includes an audit trail section.  This section can be independent, or part of one of the other sections, such as the header section.  The audit trail section is used to log actions performed on the document, identify the person or system taking those actions, and to identify next actions for use in workflow management.”)
Col. 7 lines 40-50 (“The AUDIT_TRAIL element contains a log of all of the actions that have been performed on the document, recording the party who performed an action, the action performed and the date and time of the action.  This is useful for workflow management and for review of actions performed on the electronic document.  As with the header generally, providing a specific area to inquire about audit trail information is useful in its provision of information in a well defined area, for easy determinations about type, state, and other information.  In the illustrated example, the audit trail information reveals that a party denoted Joe Smith created an electronic document template, and then that a “Doc Prep” party populated the document and placed it in condition for signing”)
Col. 7 lines 5-30 (“The state preferably defines the document's current stage in the document lifecycle.  Although various state values may be applied, in one embodiment, they include “unpopulated,” wherein the document has an unpopulated data section and unpopulated and unsigned view; “populated,” wherein the document has been completed with data; “signable,” wherein the document is populated with data that specifies all of the proposed signers and contains placeholders for signature lines; “signed,” wherein the electronic document has all of the signatures for all signers, with the exception of the recorder, and the document is tamper sealed; “recordable,” which is a stage wherein the document is in a combination of signed and unsigned states, occurring when a borrower and/or notary have signed the document and it is presented for a recorder's signature; “recorded,” wherein the document has all of the signatures for all signers including the recorder and is digitally tamper sealed; exported, wherein a document that is a copy or a view of an archived document is exported, while the original electronic document remains stored as an immutable archived copy; and “voided,” wherein a signed or recorded document no longer has legal effect.  These meta-information sub-elements and attributes are contained within the HEADER element, as shown in FIGS. 4 and 5A.  Specifically, in FIG. 4 the state is indicated as “signable” and in FIG. 5A the state is indicated as “signed” since at least one person has signed the electronic document 400.  Of course, the meaning of “signed” might require more than one signature to adopt that state.  For example, the “signed” state might require all parties to the transaction to have signed the electronic document, including a tamper seal based signature.”)
Col. 10 lines 10-30 (“The signature section 450, shown in FIGS. 5A and 5B, ensures the authenticity and integrity of the electronic document 400.  Various signatures, including digital and electronic signatures, may be used.  For digital signatures, a Signature element according to the W3C XML Signature specification is preferably used.  For electronic signatures, there are three types of signature elements: SIG_IMAGE, SIG_TEXT, and SIG_OBJECT. The SIG_IMAGE element corresponds to a locally encoded image of the person's signature or a holographic signature.  The SIG_TEXT element refers to a string of text inputted by the signer. If the SIG_TEXT element is within a viewable HTML view, the text will appear.  Outside of the SIG_TEXT element an application is free to style the signed text with an enclosing SPAN tag.  Lastly, a SIG_OBJECT element corresponds to any external object code to be presented as an electronic signature.  This would correspond to an HTML embed tag for the specific purpose of presenting a captured signature (e.g., a form of a biometric signature).”)
Col. 11 lines 25-45 (“When the electronic document 400 is signed, the SIG_MODEL element, the SIG_TARGET element and the SIGNATURE element are modified.  The SIG_TARGET element of the VIEW element is modified to depict a document where the borrower's full name has been filled in.  Since the Type attribute of the SIGNER element indicates a text signature for the borrower, the SIG_LINE element is replaced by the SIG_TEXT element which contains the actual electronic signature (in this case the underscore shown in FIG. 4 is replaced with “eSigned by Rebecca Thornton at 3:46 on Nov. 16, 2001” as shown in FIG. 5A).
Col. 12 line 15 - Col. 13 line 10 (“Although the electronic document can be variously embodied and stored, it may be arranged for storage according to the JAR archive file format (i.e., Java™ .jar file format).  This allows the bundling of multiple documents into a commonly archived file that can be digitally signed.  For example, FIG. 7 is a schematic diagram illustrating the basic architecture for a delivery package 700 within a JAR file containing an electronic document representing a Note 720 and an electronic document representing an Assignment 730.  The Note 720 and the Assignment 730 are preferably XML files.  The Note 720 points to the JAR delivery package represented by the circle 710 as its parent, and to its data section “D” and view section “V” as parts.  Similarly, the Assignment 730 points to the JAR delivery package represented by the circle 710 as its parent, and to its data section and view section as parts.  The JAR delivery package 710 does not point to a parent (because it is not a sub-part of any file) and points to the Note 720 and the Assignment 730 as its parts.  This allows for a clean separation of data components for storage in multiple configurations, and assigns labels for software programs to process the individual parts and aggregation of parts correctly.  Various alternatives to the JAR file format can be provided, such as including files in a .zip file or using a conventional XML packaging format.
FIG. 8 is a schematic diagram illustrating a JAR set of loans package containing multiple loans.  The JAR package for the set of loans 800 contains multiple JAR delivery packages 820, 830, each of which contains a Note electronic document 840 and an Assignment electronic document 850.  Each of these JAR delivery packages 820, 830 points to the set of loans JAR file represented by the circle 810 as its parent.  The set of loans JAR file 810 points to the delivery package JAR files 820, 830 as its parts.
FIG. 9 illustrates the structure of a closing package JAR file having a shared data section.  The closing package 900 contains two XML electronic documents 920, 930, both of which share the same data section 940.  Each document 920, 930 within the closing package 900 contains a view section, which it points to as a part, and points to the closing package represented by the circle 910 as a parent.  The document 920 (or 930) and the closing package 900 all point to the data section 940 as a part.  This structure allows multiple related documents to share their data sections or portions of their data sections.  This ensures the integrity of the entire package, by eliminating the possibility of inconsistency between the various documents in the package.
Conventional validation procedures and techniques may be applied to the electronic document described in connection with the present invention.  As discussed above, the electronic document separates format information from the underlying data, providing separate data and view sections.  Validation may thus be used to ensure that view data matches the main data used for processing transactions in connection with the electronic document.  Validation may include conventional baseline validation, incorporating standard XML parse validation that determines whether an XML document conforms to its DTD definition, followed by any other desired custom validation, including those that implement the above described CONVERT elements to accommodate data and view section comparisons, and additional structural rules (e.g., determining that a loan element must contain a balance field and an interest field).  One example of validation is described in related application Ser. No. 10/339,775, filed on Jan. 9, 2003 and entitled Electronic Document Validation.”)
Col. 13 lines 45-60 (“A preferred loan document is an electronic document, having a header section, a data section, a view section and signature section as described above.  The electronic document is also preferably validated, as described above.  This validation can be variously applied, notably as part of document preparation 1016, closing package creation 1018, and closing 1020.  Briefly, such validation may for example include assurance of data consistency across all loan documents (e.g., borrower's name, property address, etc. are the same in all documents); determination of the presence of necessary documents, such as a power of attorney; completion of all required fields; and determination that the loan meets investor delivery requirements.”)
Claim 14 (“an audit trail section that updates to log actions performed on the electronic document.”)
(Examiner notes that that: In Fig. 4, Logger and DateTime are variables that contain the values “Joe Smith,” “2001-05-09T09:30:01” and “2001-05-09T09:31:23.”
In Fig. 5A, the Logger variable in the Header section contains values “Joe Smith,” and “DocPrep,” the DateTime variable contains the values 2000-12-08 14:54:00, 2001-05-09T09:30:01, and 2001-05-09T09:31:23.  In View section, the Id variables contains the electronic signature “eSigned by Rebecca Thornton at 3:46 on 11/6/2001.”  Thus in Trimble, the Logger, DateTime and Id variables are different from each other.)
initiate an asset transaction only when the processing component receives the confirmation from the validation sub-system, the asset transaction comprising the one or more data elements.
(See Trimble: 
Col. 13 line 60 - Col. 14 line10 (“closing”))

Trimble does not specifically disclose:
receive asset data relating to one or more assets from one or more data sources …
(See Kopp: Para 
[0020] (“Traditional credit aggregators can refer to, e.g., third party entities that aggregate application across multiple sources for submission to lenders, while a credit aggregator portal can refer to an access point provided by a credit aggregator entity that brings together, e.g., multiple retailers, service providers, lenders, consumers, etc. in a “metamarket” environment.”)
updating the meta-data package to reflect compliance with the delivery standards and the eligibility requirements based on the analyzed meta-data package content, and
(See Kopp: Para 
[0017] (“compliant with both Regulation B and the Equal Credit Opportunity Act”)
[0028] (“Additional meta-data is provided along with the signed document package that can be used to “index” the package.  The document generation web service digitally signs the document package in a manner so that it cannot be altered or changed at 270.  Moreover, the document generation web service digitally signs the document package for non-repudiation purposes, i.e., it can be legally proved that the signed document package is the original copy signed by the all requisite parties including but not limited to, e.g., the customer/borrower, dealer, etc.”)
[0045] (“Moreover, compliance with various regulations and requirements via the validation processes described above can be presented from a service perspective as opposed to being the sole responsibility of the end-user”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Trimble as it relates to using electronic documents in mortgage transactions to include Kopp as it relates to web based document creation.  The motivation for combining the references would have been to use SOAP based web services for generating and storing mortgage documents.

Claims 9, 17 are substantially similar to claim 1 and hence rejected on similar grounds.

Claim 2: 
wherein the uniform format is an extensible mark-up language (XML) comprising one or more asset values that describe the underlying characteristics of the one or more assets.
(See Trimble: Figs. 3-5)

Claim 10 is substantially similar to claim 2 and hence rejected on similar grounds.

Claim 3: Hu discloses
assign one or more unique asset identifiers to the asset data received from one or more sources; and 
assign one or more unique party identifiers to the one or more data sources communicating with the data management system.
(See Hu: Para [001], [0034], [0040], [0065])

Claim 11 is substantially similar to claim 3 and hence rejected on similar grounds.

Claim 4: 
wherein the requirements comprise one or more of proprietary, third party and public records databases, proprietary business rules, and counter party and product grading systems.
(See Trimble: Col. 7 lines 25-35 (“For example, the “signed” state might require all parties to the transaction to have signed the electronic document, including a tamper seal based signature”))

Claim 12 is substantially similar to claim 4 and hence rejected on similar grounds.

Claim 5: 
wherein the asset transaction comprises one or more of a transfer of ownership of the one or more assets between counterparties, transfer of the one or more assets themselves between counterparties, and transfer of funds between counterparties.
(See Trimble: Claims 12, 29)

Claim 13 is substantially similar to claim 5 and hence rejected on similar grounds.

Claim 6: 
validate one or more electronic signatures associated with the received asset data.
(See Trimble: Claims 8, 9, 10)

Claim 14 is substantially similar to claim 6 and hence rejected on similar grounds.

Claim 7: 
store the received asset data in an electronic vault under the control of the data management system, where the received asset data associated with one particular asset of the one or more assets is stored as an individual data record separate from other individual data records.
(See Trimble: Col. 7 lines 20-25; Col. 13 lines 35-40)

Claim 15 is substantially similar to claim 7 and hence rejected on similar grounds.

Claim 8: 
receive and store data records of asset lifecycle events and historical audit records of the asset transaction, wherein the lifecycle events comprise one or more events that affect characterization of the asset data; and 
update asset records on a continual basis as lifecycle events occur that affect the asset data characterization.
(See Trimble: Col. 7 lines 40-50)

Claim 16 is substantially similar to claim 8 and hence rejected on similar grounds.

Claim 18: 
wherein the one or more electronic signatures comprises a security element selected from the group consisting of an algorithmic element, a biometric element and a holographic element.
(See Trimble: Col. 10 lines 50-60 (“the type of signature that will be used, e.g., digital or biometric signature”)

Claim 19 is substantially similar to claim 18 and hence rejected on similar grounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693